Citation Nr: 0708231	
Decision Date: 03/20/07    Archive Date: 04/09/07

DOCKET NO.  04-00 110	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in White River Junction, Vermont


THE ISSUES

1.  Entitlement to service connection for head injury and 
scar.

2.  Entitlement to service connection for seizure disorder, 
to include as secondary to claimed head injury and scar.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

G. Jackson, Associate Counsel


INTRODUCTION

The veteran served on active duty from October 1965 to 
February 1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2002 rating decision 
issued by the RO.  

The veteran testified before the undersigned Veterans Law 
Judge (VLJ) in a hearing at the RO in September 2004.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board notes that VA regulations provide that VA will make 
as many requests as are necessary to obtain relevant records, 
including service medical records or private medical records, 
from a Federal department or agency or private medical care 
provider, not under the direction of a Federal department or 
agency.  See 38 C.F.R. § 3.159(c).

During his hearing before the undersigned VLJ, the veteran 
testified that he suffered a head injury during service when 
he slipped off the back of a fire truck that was responding 
to an emergency call and slammed his head into the curb.  The 
veteran reported that the impact knocked him unconscious for 
a brief period of time.  He testified that he was taken to 
the hospital and treated for a bleeding head injury.  The 
veteran testified that he did not recall the year in which 
the injury occurred, but he believed it was during the winter 
months of 1966.

The Board notes that the RO requested that records from the 
base hospital for the period November 1, 1966 to December 31, 
1966, be searched to locate any records that showed treatment 
received by the veteran for a head injury.  No records were 
located.  However, the Board finds that such search was 
insufficient in that the period searched was too narrowly 
defined.

The Board is also aware that in an August 1995 private 
treatment record, the veteran reported that he was involved 
in a serious automobile accident, in either 1985 or 1986, in 
which his car ran off the road and he was knocked 
unconscious.  The veteran reported suffering a deep scalp 
laceration and being hospitalized for several days.  He 
reported that there were no known or recognized neurological 
sequela as a result of the accident.  The veteran also 
reported suffering a witnessed generalized convulsion that 
occurred out of sleep in 1990.  He was treated by a Dr. 
Stephen Brittain in Rutland, Vermont.  EEG and CT results 
were normal.  The veteran was prescribed Dilantin.  To date, 
these records have not been associated with the claims file.

Accordingly, the case is REMANDED for the following action:

1.  The RO should ensure that the veteran 
has been issued a corrective VCAA notice 
under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b), that includes an explanation as 
to the information or evidence needed to 
establish a disability rating and effective 
date for the claims(s) on appeal, as 
outlined by the Court in Dingess v. 
Nicholson, 19 Vet.App. 473 (2006).

2.  The RO should take appropriate steps to 
contact the veteran in order to obtain 
information about treatment he received for 
the claimed head injury and scar in 
service.  Based on his response, the RO 
should request all records of treatment, to 
specifically include treatment records from 
the base hospital at Kincheloe Air Force 
Base for the period October 1965 to 
February 1969 with emphasis on the periods 
January 1966 to March 1966 and October 1966 
to December 1966.  All records received by 
the RO must be added to the claims file.  
If the search for such records is 
unsuccessful, documentation to that effect 
must be added to the claims file.  

3.  The RO should take appropriate steps to 
contact the veteran in order to have him 
provide information referable to all 
treatment received for the head injury and 
scar and related seizure disorder since 
service, to specifically include treatment 
records related to the automobile accident 
that occurred in either 1985 or 1986 and 
records corresponding to treatment provided 
by a Dr. Stephen Brittain in Rutland, 
Vermont.  Based on the response, the RO 
should undertake all indicated action to 
obtain copies of all clinical records from 
any identified treatment source.  The 
veteran should also be informed that he can 
submit evidence to support his claims.  

4.  Then, if warranted after completion of 
the above development, the veteran should 
be afforded a VA examination to determine 
the nature, extent and likely etiology of 
the claimed head injury and scar and 
related seizure disorder.  

The veteran's claims file must be made 
available to the examiner for review in 
conjunction with the evaluation and the 
examiner must indicate review occurred.  
All studies deemed necessary should be 
performed.  

Based on a review of the claims file and 
the clinical findings of the examination, 
the examiner should opine as to whether the 
veteran has a head injury and scar and 
related seizure disorder that at least as 
likely as not (e.g., a 50 percent or 
greater likelihood) had their clinical 
onset during his period of active service.  
A complete rationale should be given for 
all opinions and conclusions expressed in a 
typewritten report.  

5.  After completion of the above 
development, the veteran's claims of 
service connection for head injury and scar 
and seizure disorder, to include as 
secondary to the head injury should be 
readjudicated.  If the determination 
remains adverse to the veteran, he and his 
representative should be furnished with a 
Supplemental Statement of the Case and 
given an opportunity to respond thereto.  

Then if indicated, this case should be returned to the Board 
for the purpose of appellate disposition.  The veteran has 
the right to submit additional evidence and argument on the 
matter or matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



_________________________________________________
N.R. ROBIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).



